QUESTION: Does the Standards of Conduct Law, particularly s.112.313(2), F.S., require disclosure of a judge's interest in an apartment house?
SUMMARY: Conduct of judges is regulated by the Supreme Court rather than the Standards of Conduct Law. (It might be noted that this section will be superseded by the new financial disclosure law, CS for CS for HB 3418 [Ch. 74-177, Laws of Florida], effective July 1, 1974.) As "public lodging establishments" are regulated under state law, s. 509.241, F.S., the disclosure of an ownership interest therein would ordinarily be required under s.112.313(2), supra. However, in adopting the new Code of Judicial Conduct, see In re The Florida Bar — Code of Judicial Conduct,281 So.2d 21 (Fla. 1973), the Supreme Court declared that the practice of law and conduct of judges are matters solely within the province of the court under Art. V, s. 15, State Const.; and in its comment concerning the code's disclosure requirements, it said: A compliance with Canon 6 supersedes the requirements of any statute relating to financial reporting and it will not be necessary for the justices and judges to file reports under any statute since such reports are filed under Canon 6. Accordingly, it would appear that you are not required to comply with s.112.313(2), supra.